Case 5:14-cv-11349-JEL-CI ECF No. 177, PageID.5544 Filed 08/25/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

THE GRAND TRAVERSE BAND
OF OTTAWA AND CHIPPEWA INDIANS
and ITS EMPLOYEE WELFARE PLAN,                      Case No: 5:14-cv-11349

       Plaintiffs,                                  Hon. Judith E. Levy

-vs-                                                Magistrate Judge Curtis Ivy, Jr.

BLUE CROSS BLUE SHIELD OF
MICHIGAN,

       Defendant/Third-Party Plaintiff,

-vs-

MUNSON MEDICAL CENTER,

     Third-Party Defendant.
__________________________________________________________________

 ORDER EXTENDING TIME FOR DEFENDANT BCBSM TO RESPOND
   TO PLAINTIFFS’ OBJECTIONS TO THE ORDER REGARDING
             PLAINTIFFS’ MOTION TO COMPEL

       On July 29, 2021, the Court entered an order granting Plaintiffs’ motion for

an extension of the deadline to object to Magistrate Judge Curtis Ivy, Jr.’s order

regarding Plaintiffs’ motion to compel. (ECF No. 172.) The Court found good cause

to extend the period of time for Plaintiffs to file objections and set a new filing

deadline of August 20, 2021. (Id. at PageID.5451.) The Court’s order did not

authorize an extension of time for Plaintiffs to file a motion for reconsideration of

the order regarding Plaintiffs’ motion to compel. (Id.)
Case 5:14-cv-11349-JEL-CI ECF No. 177, PageID.5545 Filed 08/25/21 Page 2 of 2




      On August 16, 2021, Plaintiffs submitted a filing entitled a “motion for

reconsideration” of the order regarding Plaintiffs’ motion to compel. (ECF No. 176.)

“A motion for rehearing or reconsideration must be filed within 14 days after entry

of the judgment or order.” E.D. Mich. LR 7.1(h)(1). However, Plaintiffs’ filing was

submitted within the deadline set by the Court for submitting objections to the order

regarding Plaintiffs’ motion to compel. Accordingly, the Court considers Plaintiffs’

submission, titled as a “motion for reconsideration,” to be Plaintiffs’ objections to

the order regarding Plaintiffs’ motion to compel. (ECF No. 176.)

      IT IS HEREBY ORDERED that the time for Defendant BCBSM to respond

to Plaintiffs’ objections to the order regarding Plaintiffs’ motion to compel shall be

extended an additional 7 days, such that Defendant BCBSM shall have a total of 21

days from the date of filing to respond.

Date: August 25, 2021                          s/Judith E. Levy
                                               JUDITH E. LEVY
                                               United States District Judge


                          CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court s ECF System to their
respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on August 25, 2021.

                                               s/William Barkholz
                                               WILLIAM BARKHOLZ
                                               Case Manager




                                           2
